DWYER, Presiding Judge,
dissenting.
I will agree that the charge as given by the trial court was error as expressed by my brethren. I do disagree, however, that the record should be remanded for a new trial. With all four psychiatrists testifying that appellant was competent to stand trial and three clearly testifying that at the time of the killing appellant was sane, the error of the trial court’s charge was harmless. T.C.A. 27-117. The appellant is entitled to a fair trial, not a perfect one. Lutwak v. United States, 344 U.S. 604, 617, 73 S.Ct. 481, 490, 97 L.Ed. 593 (1953). I would, in deference to my colleagues, affirm this conviction where the evidence of guilt is overwhelming and the evidence beyond a reasonable doubt reflects a mental awareness of his crime.